Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-39 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended term “deck extensions” in combination with the remaining limitations  “deck extensions extending from said cartridge deck toward the anvil, wherein said deck extensions are positioned in between said staple cavities adjacent to said staple cavity extensions, wherein said deck extensions are interconnected, and wherein said deck extensions are separate and distinct from said staple cavity extensions”.
First the term “deck extensions” is never used together in the specification and was not originally filed, reading the broadest reasonable interpretation this can be interpreted as anything extending from the deck. This limitation as recited above is not disclosed as a single embodiment in the specification and or drawings, for example, as previously argued that figures 14 and 55 show equivalent limitations of staple cavity projections that refer to figure 55 and separate projections that extend from the deck as shown in figure 14, these different limitations are never shown or disclosed together, further the recitation requires the “deck extensions are interconnected” it is unclear if they are interconnected by the deck or interconnected to each other as in something shown in figure 7, which appear to be more similar to the cavity extensions if these are to be interpreted as separate limitations that can somehow be combined together, and how this could be separate and distinct from a supposed separate limitation of staple cavity extensions. Even if the separately shown embodiments are enough to teach the different elements separately there is no teaching or disclosure in the specification or the claims to show how they would be combined. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent claim 19, 26, and 33. The limitation of staple cavity extensions in combination with a separate limitation of “deck extensions”, is unclear, broadly extensions and or projections are disclosed by the specification as a structure that is raised from the cartridge deck, however only the term projections are used by the specification, and there is no delineation between these limitations in terms of structure, other than what is provide in the claims. Therefore it is unclear the metes and bounds of the structure of these limitations, and as such they will be interpreted as similar structures that have a different shapes or similar shapes and are located at different areas of the cartridge surface, based on the only structure provided in the claim. 
Claims 20-25, 27-32, 34-39 are rejected as being dependent from rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huitema US 2012/0074198.
Regarding Claim 19, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120), the staple cartridge comprising: a cartridge body (185), comprising: a longitudinal slot (knife slot 162) defined in said cartridge body (185; par 0042); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity comprises a first face and a second face (faces at the proximal and distal ends of each cavity; 111,112); and staples (187) removably stored in said staple cavities (par 0047); staple cavity extensions extending from said cartridge deck toward the anvil, wherein a said staple cavity extension partially surrounds either said first face or said second face of each said staple cavity; and deck extensions extending from said cartridge deck toward the anvil, wherein said deck extensions are positioned in between said staple cavities adjacent to said staple cavity extensions, and wherein said deck extensions are interconnected (Figure 8 and par 0044 discloses ridges 113,114,115; these ridges have an alternating pattern surrounding alternating end or faces of the staple cavities; therefore one of these is interpreted as an extension that partially surround a first face or a second face because the portion that surrounds each cavity only surround one of the ends; further the next set of ridges which is adjacent to an extension is interpreted as a projection that is in between cavities, extends toward the anvil, and are positioned adjacent to staple cavity extensions as seen in figure 8 and disclosed in par 0044; for reference 
annotated figure 8 is shown below)

    PNG
    media_image1.png
    853
    888
    media_image1.png
    Greyscale

In the alternative, that the cavity extensions, interconnected deck extensions and the combination there of requires the structure as shown in the argued figures, 14 and 55, Huitema further teaches a extensive list of alternate embodiments such as shown in figure 8 which shows interconnected projections, and figure 14 which shows separate and distinct knurls or “deck extensions” even if it could be argued that the instant application teaches limitations separately which teaches the claim, Huitema also teaches the aforementioned “deck extensions” then one having ordinary skill in the art would be able to combine these embodiments as obvious variants of each other. 

    PNG
    media_image2.png
    521
    624
    media_image2.png
    Greyscale
” 

Regarding Claim 20, Huitema substantially teaches the staple cartridge of Claim 19, wherein said deck extensions comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 21, Huitema substantially teaches the staple cartridge of Claim 19, wherein said deck extensions comprise straight portions (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion; figure 8; par 0046).
Regarding Claim 22, Huitema substantially teaches the staple cartridge of Claim 21, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 23, Huitema substantially teaches the staple cartridge of Claim 19, wherein said deck extensions comprise angled portions (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term angled is relative, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 24, Huitema substantially teaches the staple cartridge of Claim 23, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the proximal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 25, Huitema substantially teaches the staple cartridge of Claim 23, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 26, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120, the staple cartridge comprising: a cartridge body (185; par 0042), comprising: a longitudinal slot (knife slot 162) defined in said cartridge body (185); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity (184) comprises a proximal end and a distal end (111,112; par 0043); and staples (187) removably stored in said staple cavities (par 0047); staple cavity extensions extending from said cartridge deck toward the anvil, wherein a said staple cavity extension is positioned at either said proximal end or said distal end of each said staple cavity, but not both of said proximal end and said distal end of each said staple cavity; and deck extensions extending from said cartridge deck toward the anvil, wherein said deck extensions are positioned intermediate said staple cavities adjacent to said staple cavity extensions, and wherein said deck extensions are arranged in a pattern which is parallel to said longitudinal slot (Figure 8 and par 0044 discloses ridges 113,114,115; these ridges have an alternating pattern surrounding alternating end or faces of the staple cavities; therefore one of these is interpreted as an extension that partially surround a first face or a second face because the portion that surrounds each cavity only surround one of the ends; further the next set of ridges which is adjacent to an extension is interpreted as a projection that is in between cavities, extends toward the anvil, and are positioned adjacent to staple cavity extensions, where the alternating pattern of projections vs extensions creates a pattern which is parallel to the longitudinal slot 162 as seen in figure 8 and disclosed in par 0044; for reference annotated figure 8 is shown above).
In the alternative, that the cavity extensions, interconnected deck extensions and the combination there of requires the structure as shown in the argued figures, 14 and 55, Huitema further teaches an extensive list of alternate embodiments such as shown in figure 8 which shows interconnected projections, and figure 14 which shows separate and distinct knurls or “deck extensions” even if it could be argued that the instant application teaches limitations separately which teaches the claim, Huitema also teaches the aforementioned “deck extensions” then one having ordinary skill in the art would be able to combine these embodiments as obvious variants of each other. 

    PNG
    media_image2.png
    521
    624
    media_image2.png
    Greyscale
” 

Regarding Claim 27, Huitema substantially teaches the staple cartridge of Claim 26, wherein said deck extensions comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 28, Huitema substantially teaches the staple cartridge of Claim 26, wherein said deck extensions comprise straight portions (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 29, Huitema substantially teaches the staple cartridge of Claim 28, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 30, Huitema substantially teaches the staple cartridge of Claim 26, wherein said deck extensions comprise angled portions (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term angled is relative, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 31, Huitema substantially teaches the staple cartridge of Claim 30, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 32, Huitema substantially teaches the staple cartridge of Claim 30, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 33, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120), the staple cartridge comprising: a cartridge body (185), comprising: a proximal end (141); a distal end (143); a longitudinal slot (162) extending from said proximal end to said distal end (figure 7; par 0042); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity comprises a proximal end and a distal end (111,112); and staples (187) removably stored in said staple cavities (par 0047); staple cavity extensions extending from said cartridge deck toward the anvil, wherein a said staple cavity extension is positioned at one of said proximal end and said distal end of each said staple cavity but not the other; and deck extensions extending from said cartridge deck toward the anvil, wherein said deck extensions do not extend said staple cavities above said deck (Figure 8 and par 0044 discloses ridges 113,114,115; these ridges have an alternating pattern surrounding alternating end or faces of the staple cavities; therefore one of these is interpreted as an extension that partially surround a first face or a second face because the portion that surrounds each cavity only surround one of the ends; further the next set of ridges which is adjacent to an extension is interpreted as a projection that is in between cavities, extends toward the anvil, and are positioned adjacent to staple cavity extensions as seen in figure 8 and disclosed in par 0044; for reference annotated figure 8 is shown below).
In the alternative, that the cavity extensions, interconnected deck extensions and the combination there of requires the structure as shown in the argued figures, 14 and 55, Huitema further teaches an extensive list of alternate embodiments such as shown in figure 8 which shows interconnected projections, and figure 14 which shows separate and distinct knurls or “deck extensions” even if it could be argued that the instant application teaches limitations separately which teaches the claim, Huitema also teaches the aforementioned “deck extensions” then one having ordinary skill in the art would be able to combine these embodiments as obvious variants of each other. 

    PNG
    media_image2.png
    521
    624
    media_image2.png
    Greyscale
” 

Regarding Claim 34, Huitema substantially teaches the staple cartridge of Claim 33, wherein said deck extensions comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 35, Huitema substantially teaches the staple cartridge of Claim 33, wherein said deck extensions comprise straight portions (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 36, Huitema substantially teaches the staple cartridge of Claim 35, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 37, Huitema substantially teaches the staple cartridge of Claim 33, wherein said deck extensions comprise angled portions (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term angled is relative, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 38, Huitema substantially teaches the staple cartridge of Claim 37, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 39, Huitema substantially teaches the staple cartridge of Claim 37, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. As explained in the above rejection and in previous rejections, there is no single embodiment or disclosure that teaches the combined limitations, even if one having ordinary skill in the art could find it obvious to combine the elements, the claimed subject matter needs to be taught a whole either in the initially filed claims, described in enough detail one having ordinary skill in the art could readily conceive of it in the specification, or be shown in the figures showing all of the claimed limitations in a single disclosed embodiment, further even taught as embodiments that are obvious variants is still unclear in this case, because the figures that show the limitations do not show how these limitations could be combined. Although the terms extensions and projections can be given a broadest reasonable interpretation, because these have specific iterations in the figures, more structure would need to be recited, for the single disclosed embodiment, or the independent claim needs to be broad enough such that the embodiments that are different such as shown in figure 14 versus figure 55 can be read alternatively in dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731        
/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731